COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 NATHAN DUANE GOSSELIN,                        §               No. 08-15-00107-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                54th District Court

 THE STATE OF TEXAS,                           §           of McLennan County, Texas

                       State.                  §               (TC# 2012-1065-C2)

                                               §

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until October 23, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Abel Reyna, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 23, 2015.

       IT IS SO ORDERED this 22nd day of September, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.